Title: Conversation with George Hammond, [24 October 1793–22 February 1794]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, October 24, 1793–February 22, 1794]

As I imagined it probable that from the circumstance of a part of the proscribed privateers having been either captured by his Majesty’s cruizers or disarmed by order of this government, occasion might be taken to detract from the urgency of attending to my remonstrances I deemed it incumbent upon me to specify particularly the proscribed privateers which were at that time either within the American ports or cruizing in the adjacent seas. In this number is the privateer le Citoyen Genet which, though as I informed your Lordship in my dispatch No. 19 on the authority of Mr. Hamilton, she had been allowed to return to this port under the express condition of being dismantled, has since recommenced her depredations. Upon my requesting from Mr. Hamilton some explanation of this circumstance he acquainted me that the fact was at the time precisely as he had stated it to me, but that the commander of this privateer, profiting of the confusion created by the sickness at Philadelphia had broken the stipulation into which he had entered, and sailed from the port in the intention of proceeding to Martinique which island according to some late accounts it appears that she has since reached in safety.
